FILED

UNITED STATES DISTRICT COURT JAN 3 n 2014
FOR TI-IE DISTRICT OF COLUMBIA C|erk, U.S. Dlstr|ct & Bankruptcy
Courts for the Dlstr|ct of Co|umb|a

Jermaine J. Dunlap, )
)

Plaintiff, )

)

v. ) Civil Action No.  "' 

)

Department Review Board et al., )
)

Defendants. )

MEMORANDUM OPINION

The plaintiff, a California state prisoner, has submitted a hodgepodge of documents
containing various captions and incoherent statements. Similar to the plaintiff s prior actions,
this action is difficult to comprehend. See Dunlap v. Board of Prz'son Hearings, No. l:08-cv-
l770, 2009 WL 1759651, at *3 (E.D. Cal. Jun. 22, 2009) (dismissing amended habeas petition
presenting "the same incomprehensible allegations [stated] on three separate [prior] occasions").

The instant documents suggest that the plaintiff is challenging his California state
conviction and/or sentence. Federal court review of state convictions is available under 28
U.S.C. § 2254 only after the exhaustion of available state remedies. See 28 U.S.C. §2254(b)(l).
Thereafter, "an application for a writ of habeas corpus [] made by a person in custody under the
judgment and sentence of a State court . . . may be filed in the district court for the district
wherein such person is in custody or in the district court for the district within which the State
court was held which convicted and sentenced [petitioner] and each of such district courts shall
have concurrent jurisdiction to entertain the application." 28 U.S.C. § 224l(d). The district
court in California has afforded the plaintiff "three opportunities to state a claim for federal

habeas relief," Dunlap, 2009 WL 1759651, at *3, and the plaintiff has no recourse in habeas in
1

the District of Columbia. In addition, the documents reveal no potentially cognizable civil claim.
Therefore, this case will be dismissed with prejudice for failure to state a claim upon which relief
can be granted. See 28 U.S.C. § l9l5A (requiring the Court to screen and dismiss a prisoner’s
complaint upon a determination that it fails to state a claim upon which relief may be granted).

A separate Order accompanies this Memorandum Opinion.

Uni c State_s District Judge

Date: January 'Z ,20l4